DETAILED ACTION
	In Reply filed on 01/27/2022 Claims 1- 3, 7- 11, and 15- 18 are pending. Claims 4- 6 and 12- 14 are canceled. Claims 17- 18 are newly added. Claims 1- 3, 7- 11, and 15- 18 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 3, 7- 11, and 15- 18 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the unexpected result of the claimed composition having an average particle diameter of 20 microns or less.
As set forth in previous Office Actions, the Examiner initially took the position that while JP 2003-027004 A (“Matsumoto”) nor USP 6100325 (“Chittofrati”) taught the claimed property of the fluoro oil having an average particle diameter of 20 microns or less, since the combination of the two references taught and/or suggested the coating composition having the same components as in claim 1, a prima facie case of anticipation or obviousness has been established for the property of the dispersion where the fluoro oil has an average particle diameter of 20 microns or less.
However, the presence of a property not possessed by the prior art is evidence of nonobviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963); Ex parte Thumm, 132 USPQ 66 (Bd. App. 1961); MPEP 716.02(a)(III). Here, the 1.132 declaration signed by co-inventor Hoai-Nam Pham (“Pham Declaration”) evidences that a fluorochemical surfactant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 4472290 and USP 6395848.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LEITH S SHAFI/Primary Examiner, Art Unit 1744